Dismissed and Memorandum Opinion filed November 5,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00725-CV
____________
 
ARCADIO D. RODRIGUEZ, Appellant
 
V.
 
MARK T. WOMACK, Appellee
 

 
On Appeal from the County Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 927,626
 

 
MEMORANDUM
OPINION
This is an attempted appeal from an order signed May 15,
2009.  The clerk’s record was filed on September 3, 2009.  
Appellee, Mark T. Womack, filed suit in small claims court to
collect attorney’s fees owed by appellant, Arcadio D. Rodriguez.  The small
claims court entered judgment in favor of appellee and appellant filed an
appeal for a de novo trial in Harris County Civil Court at Law No. 3.  See
Tex. Gov’t Code Ann. § 28.052 (Vernon Supp. 2009).  The county court at law granted
a summary judgment in appellee’s favor.  At the time the action was filed in
this case, the courts of appeals lacked appellate jurisdiction over cases
originally filed in small claims court.  Acts 1985, 69th Leg., ch. 480, § 1,
eff. Sept. 1, 1985, amended by Acts 2009, 81st Leg., ch. 1351, §§ 8, 9
(current version at Tex. Gov’t Code Ann. § 28.053 (Vernon Supp. 2009); Sultan
v. Mathew, 178 S.W.3d 747, 748 (Tex. 2005).[1] 
In a case originally filed in small claims court, the judgment of the county
court at law is final and not appealable.  See Acts 1985, 69th Leg., ch.
480, (amended 2009).
            On October 2, 2009, notification was transmitted to the
parties of this court’s intention to dismiss the appeal for want of
jurisdiction unless, on or before October 20, 2009, appellant filed a response
demonstrating grounds for continuing the appeal.  See Tex. R. App. P.
42.3(a).
            Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices
Yates, Frost, and Brown.




[1]
Section 28.053 was amended effective September 1, 2009 to permit appeals from
the county court or county court at law to the courts of appeals.  The
amendment applies to “an action filed on or after the effective date of this
Act.”  Acts, 2009, 81st Leg., ch. 1351, § 14.  Because the order appellant
complains of was signed prior to the effective date of the amendment, the
judgment of the county court is final.